SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1232
CAF 14-00880
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ZARHIANNA K.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

FRANK K., RESPONDENT-APPELLANT.


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.

LISA P. DENMAN, UTICA, FOR PETITIONER-RESPONDENT.

PAUL SKAVINA, ATTORNEY FOR THE CHILD, ROME.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered March 21, 2014 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, adjudged
that respondent abused the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

      Memorandum: In this proceeding pursuant to article 10 of the
Family Court Act, respondent father appeals from an order determining,
inter alia, that he abused the subject child. Contrary to the
father’s contention, we conclude that Family Court’s determination is
supported by a preponderance of the evidence. Petitioner established
a prima facie case of child abuse by submitting evidence that the
child sustained injuries that “would ordinarily not occur absent an
act or omission of [the father], and . . . that [the father was] the
caretaker[] of the child at the time the injury occurred” (Matter of
Philip M., 82 NY2d 238, 243; see Family Ct Act § 1046 [a] [ii]), and
the father failed to rebut the presumption that he was responsible for
the child’s injuries (see Matter of Devre S. [Carlee C.], 74 AD3d
1848, 1849; Matter of Damien S., 45 AD3d 1384, 1384, lv denied 10 NY3d
701).

     The father contends that the order on appeal is ambiguous and
does not clearly state whether there was a finding of abuse. We
reject that contention. The order unambiguously states that the court
determined that the subject child was “abused . . . as defined in
section 1012 (e) (i) of the Family Court Act by [the father].”
Contrary to the father’s further contention, we conclude that the
court’s decision properly set forth the grounds for its determination
(see Matter of Jose L.I., 46 NY2d 1024, 1025-1026; Matter of Dezarae
                                 -2-                 1232
                                                CAF 14-00880

T. [Lee V.], 110 AD3d 1396, 1399).




Entered:   November 20, 2015           Frances E. Cafarell
                                       Clerk of the Court